United States District Court DISTRICT OF MINNESOTA

 

Obermiller Nelson Engineering, Inc. Court File Number
Petitioner, 0:21-cv~-00463-JRT-TNL
Vv.

River Towers Association et al.

Respondent, Affidavit of Service

 

State of Minnesota

County of Hennepin

I, Neil Hanson, state that on Wednesday, March 10, 2021 at 9:42 AM I served the Summons;
Petition/Motion for Order Dismissing and/or Staying Respondent River Towers Association's
Demand for Arbitration; Exhibits; Civil Cover Sheet; Motion; Notice of Hearing on Motion;
Obermiller Nelson Engineering, Inc.'s Memorandum of Law in Support of Petition/Motion for
Order Dismissing and/or Staying Respondent River Towers Association's Demand for
Arbitration; LR 7.1(c) Word County Compliance Certificate; Declaration of Shamus P. O'Meara
with Exhibits; Order (Proposed); and Email to Judge Tunheim upon Langston Pearson
Enterprises, Inc. d/b/a Hayes Automation, a Minnesota Corporation, therein named, personally
at 2415 Ventura Drive, Woodbury, MN 55125, by handing to and leaving with Brian Pearson,
President of said Langston Pearson Enterprises, Inc. d/b/a Hayes Automation, a Minnesota
Corporation, a true and correct copy thereof.

I declare under penalty of perjury that this information is true.

 

i FP.
Dated: 3/10/2021 wee LIZ —

Neil Hanson, Process Server

 

I MerROP LEGAL

legal suppurt specialists since 1969

330 2nd Avenue South, Suite 150
Minneapolis, MN 55401

| | (800) 488-8994
RE: Obermiller v River Towers -1- www.metrolegal.com

 

 

Ua

AITF12-2
